SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of November, 2011 CAMELOT INFORMATION SYSTEMS INC. Beijing Publishing House A6 North Third Ring Road Xicheng District, Beijing 100120 The People’s Republic of China Tel: +(86-10) 5810-0888 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-FüForm 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No ü (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-.) N/A This Form 6-K consists of: A press release regarding unaudited 2011 third-quarter financial results of Camelot Information Systems Inc. (the “Registrant”), made by the Registrant on November 30, 2011. Company Contacts: Camelot Information Systems Inc. Mr. Franklin King, Interim Chief Financial Officer Tel: +86 (10) 8201 9008 E-mail: investors@camelotchina.com Ms. Jojo Guo, Investor Relations Manager Tel: +1 (646) 371-6533 E-mail: investors@camelotchina.com Investor Relations Contacts: CCG Investor Relations Mr. Crocker Coulson, President Tel: +1 (646) 213-1915 E-mail: crocker.coulson@ccgir.com Mr. John Harmon, CFA, Sr. Acct. Mgr. Tel: +86 (10) 6561 6886 x807 (Beijing) E-mail: john.harmon@ccgir.com For Immediate Release: Camelot Information Systems Inc. Announces Unaudited Third-Quarter 2011 Financial Results BEIJING, November 30, 2011 Camelot Information Systems Inc. (“Camelot” or the “Company”) (NYSE: CIS), a leading domestic provider of enterprise application services and financial industry information technology services in China, today announced unaudited financial results for the third quarter ended September 30, 2011. THIRD-QUARTER 2 · Net revenues increased 1.9% year-over-year to $54.5 million in the third quarter of 2011, as compared to $53.5 million in the year-ago quarter · Adjusted operating loss1 was $0.3 million, as compared to operating income of $11.7 million in the year-ago quarter · U.S. GAAP net loss attributable to Camelot was $46.5 million, compared to U.S. GAAP net income attributable to Camelot of $6.9 million in the year-ago quarter · The Company performed impairment tests on intangible assets and goodwill in the quarter, resulting in non-cash charges of $8.6 million and $21.5 million, respectively.The Company also recorded a $2.7 million provision for accounts receivable in the quarter · Share-based compensation was $14.4 million in the quarter, with the increase primarily due to the repricing of employee stock options · In the third quarter, the Company repurchased a total of 1.9 million ADSs for a total price of $11.4 million · On September 1, 2011 the Company was presented the 2011 Best Ecosystem Partner Award by SAP AG, and Dimension, one of the Company’s subsidiaries, was presented the 2011 Best Business All-in-One High Tech Industry Solution Award 1. For more information about the adjusted (i.e. non-GAAP) financial measures contained in this press release, please see “Use of Non-GAAP Financial Measures” below. Mr. Simon Ma, Camelot’s Chairman and Chief Executive Officer, commented, “We are clearly dissatisfied with our third-quarter results, which were affected by the disruption to our business from the departure of team members of our Agree subsidiary, thereby interrupting our ability to deliver and engage new contracts.We have subsequently taken on the challenge to transform our FIS business line into a fully integrated business that offers a broader solution platform. Additionally, we have modified our company-wide retention program, and our projects are fully staffed again.” “We believe Camelot’s wide range of industry solutions and broad China coverage position us to benefit from major future investment programs in both the public and financial sectors.Although Camelot has experienced growing pains during the past couple of quarters, we are confident that our young, enthusiastic team can capture many future promising opportunities.We will continue to devote our efforts towards regaining our investors’ and customers’ trust and turn this temporary disruption into an opportunity to position Camelot for the next phase of growth,” continued Mr. Ma. Third-Quarter 2011 Financial Results Net revenues in the third quarter ended September 30, 2011 increased 1.9% to $54.5 million from $53.5 million in the year-ago quarter and declined 8.3% from $59.4 million in prior quarter.Enterprise Application Services (EAS) revenues increased 18.0% year-over-year to $41.1 million in the quarter but declined slightly from the prior quarter.EAS revenues amounted to 75.5% of net revenues in the quarter.Financial Industry IT Services (FIS) revenues decreased 28.5% year-over-year and declined 23.5% sequentially to $13.3 million, mainly due to the disruption to project deliveries and new contract signing caused by the departure of team members at a subsidiary and due to business hesitation ahead of the upcoming Taiwan national elections. FIS accounted for the remaining 24.5% of the quarter’s revenues. GAAP cost of revenues increased 28.5% to $43.7 million from $34.0 million in the year-ago quarter.Adjusted cost of revenues increased 24.5% to $41.8 million from $33.6 million in the year-ago quarter. Adjusted cost of revenues excludes $1.4 million of share-based compensation, primarily resulted from stock-option repricing. GAAP gross profit decreased 44.6% to $10.8 million in the quarter from $19.5 million in the year-ago quarter.Adjusted gross profit decreased 36.4% to $12.6 million from $19.9 million in the year-ago quarter, primarily due to lower utilization of an expanded IT professional team.GAAP gross margin was 19.8% in the quarter, compared to 36.4% in the year-ago quarter.Adjusted gross margin was 23.2%, as compared to 37.2% in the year-ago quarter. GAAP operating expenses were $57.2 million in the third quarter of 2011, compared to $11.2 million in the year-ago quarter.GAAP operating expenses include $13.0 million of share-based compensation expense, which includes approximately $11.8 million from stock-option repricing. The Company performed impairment tests of intangible assets and goodwill in the third quarter, resulting in non-cash charges of $8.6 million and $21.5 million, respectively, primarily due to recent business challenges and the macro economic environment.The Company also reviewed accounts receivable aged over one year and recorded a $2.7 million provision in the quarter.These impairments and provisions are also included under GAAP operating expenses. Adjusted operating expenses were $13.0 million, representing a 59.9% increase over the year-ago quarter.The increase was primarily attributable to higher SG&A expenses from expanding the sales and marketing team.The GAAP operating loss was $46.3 million, compared to an operating income of $8.3 million in the year-ago quarter.Adjusted operating loss was $0.3 million, compared to the adjusted operating income of $11.7 million in the year-ago quarter. GAAP net loss attributable to Camelot for the third quarter of 2011 was $46.5 million, or a loss of $1.05 per diluted ADS, compared to net income of $6.9 million in the year-ago quarter, or a net income of $0.16 per diluted ADS.Adjusted net loss attributable to Camelot for the third quarter of 2011 was $0.5 million, or a loss of $0.01 per diluted ADS, versus net income of $10.4 million in the year-ago quarter, or $0.23 per diluted ADS. Balance Sheet and Cash Flow As of September 30, 2011, the Company had $89.2 million in cash, cash equivalents, and term deposits, compared to $140.5 million cash, cash equivalents, and term deposits as of December 31, 2010, and the decrease was mainly due to an operating cash outflow of $18.4 million, $18.2 million paid for acquisitions of Dimension, Tansun, Agree and Red River Valley and $14.4 million used to repurchase ordinary shares. In the third quarter of 2011, the Company repurchased a total of 1.9 million ADSs for a total price of $11.4 million. Days’ sales outstanding2 (“DSO”) were 175 days for the third quarter of 2011, attributable to delays in invoicing due to the disruption in the FIS business line. Employees As of September 30, 2011, the Company’s headcount totaled 4,566, which included 3,885 information technology (IT) professionals. Of the IT professionals, EAS employee headcount was 2,074, and FIS employee headcount was 1,811, as of September 30, 2011. Recent Events On August 31, 2011, the Company announced the availability of a new Enterprise Payment System and that it had secured its first customer. 2. Calculated by dividing average accounts receivable, net of deferred revenue, by rolling gross revenues before business tax and related surcharges, and multiplying by 360 days. Rolling gross revenues is for the 12 months ended September 30, 2011. On September 6, 2011, the Company announced that SAP AG had been awarded Camelot the 2011 Best Ecosystem Partner Award and that Dimension, one of our subsidiaries had been awarded the 2011 Best Business All-in-One High Tech Industry Solution Award. On September 30, 2011, the Company announced that its Chairman and CEO, Mr. Simon Ma, and its President, Ms. Heidi Chou, had, solely due to market conditions and pursuant to margin calls, divested a total of 3,981,153 ADSs, or 15,924,612 shares. On October 14, 2011, the Company announced the appointment of two new independent directors, Mr. Qian Zhao and Mr. Jian Wang, and that two directors, Mr. Ajit Bhushan and Mr. Dipak K. Rastogi, had resigned from the Board to focus on their own business activities. On November 10, 2011, the Company announced that Chief Financial Officer, Mr. Gordon Lau, had resigned for personal reasons, and that Mr. Franklin King had been appointed as Interim Chief Financial Officer. Business Outlook Full-Year 2011 Guidance For full-year 2011, Camelot expects net revenues of approximately $225 million, representing a 16.7% increase from the prior year.This figure implies net revenues of $57.6 million for the fourth quarter of 2011. In addition, Camelot expects full-year 2011 adjusted net income attributable to Camelot to be approximately $14.0 million, representing a 55.6% decrease from the prior year.This figure implies adjusted net income of $1.4 million for the fourth quarter of 2011.Based on 47.2 million and 49.6 million weighted average ADSs outstanding for the fourth quarter and full-year 2011, respectively, Camelot expects adjusted diluted earnings per ADS2 to amount to approximately $0.03 and $0.28, respectively.Adjusted diluted earnings per ADS2 were $0.23 in the fourth quarter of 2010 and $0.76 for full-year 2010. Conference-Call Information Camelot’s management will host a conference call at 08:00 a.m. (U.S. Eastern Standard Time) / 05:00 a.m. (U.S. Pacific Standard Time) / 21:00 p.m. (Beijing / Hong Kong time) on Wednesday, November 30, 2011 to discuss the Company’s third-quarter 2011 financial results and provide a business update. The conference call may be accessed by calling: US Toll free: US Toll / International: Hong Kong toll free: HK Toll: UK toll free: UK toll: South China toll free / China Telecom: 10 South China toll free / China Netcom: 10 North China toll free / China Telecom: 10 China toll: 86 4008811630 Taiwan toll free: Passcode: 66117693 Please dial in approximately 10 minutes before the scheduled time of the call. A replay of the conference call may be accessed by phone at the following numbers until Wednesday, December 7, 2011: US Toll free: 888-286-8010 US Toll / International: 617-801-6888 Passcode: 79095518 A live webcast of the conference call and recording of the conference call will be available on the investor relations page of Camelot’s website at www.camelotchina.com. USE OF NON-GAAP FINANCIAL MEASURES To supplement the unaudited consolidated financial statements presented in accordance with U.S. GAAP, Camelot uses the non-GAAP (“adjusted”) financial measures of gross profit and margin, operating expenses, operating income and margin, net income attributable to Camelot Information Systems Inc. and margin, and diluted earnings per share and diluted earnings per ADS, which are adjusted from results based on U.S. GAAP to exclude share-based compensation, acquisition-related intangible amortization, and changes in fair value of contingent consideration. The non-GAAP financial measures are provided as additional information to help our investors compare business trends among different reporting periods on a consistent basis and to enhance investors’ overall understanding of our current financial performance and prospects for the future.The non-GAAP financial measures should be considered in addition to results prepared in accordance with U.S. GAAP, but should not be considered a substitute for or superior to U.S. GAAP results.In addition, our calculation of the non-GAAP financial measures may differ from the calculations used by other companies, and therefore comparability may be limited. STATEMENT REGARDING UNAUDITED FINANCIAL INFORMATION The unaudited financial information set forth above is subject to adjustments that may be identified when audit work is performed on the Company’s year-end financial statements, which could result in significant differences from this unaudited financial information. ABOUT CAMELOT INFORMATION SYSTEMS INC. Camelot is a leading domestic provider of enterprise application services and financial industry information technology (“IT”) services in China, focusing on the high end of the IT value chain. The Company is the largest domestic provider of SAP-based Enterprise Resource Planning services in China as measured by 2009 revenue and by number of SAP consultants as of December 31, 2009. Camelot also operates in other areas of the Asia Pacific region, including Taiwan and Japan. The Company provides services to a wide range of industries, including financial services, resources and energy, manufacturing and automobile, technology, as well as telecommunication, media and education. SAFE HARBOR This press release contains statements that may constitute “forward-looking” statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and as defined in the U.S. Private Securities Litigation Reform Act of 1995. These forward-looking statements involve a number of risks and uncertainties that could cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements. A number of factors could cause actual results to differ materially from those contained in any forward-looking statement, including but not limited to the following: the Company’s growth strategies, the Company’s ability to attract and retain skilled professionals, the market of IT services in China, the wages of IT professionals, the Company’s ability to serve, retain, and attract customers. Further information regarding these and other risks is included in Camelot’s filings with the U.S. Securities and Exchange Commission, including its annual report on Form 20-F. Camelot does not undertake any obligation to update any forward-looking statement as a result of new information, future events or otherwise, except as required under applicable law. – financial tables follow – CAMELOT INFORMATION SYSTEMS INC. Condensed Consolidated Balance Sheets (Unaudited) (U.S. Dollars in Thousands, Except per Share Data) September 30, December 31, Assets Current assets Cash and cash equivalents $ $ Term deposits Restricted cash Billed accounts receivable Unbilled accounts receivable Other current assets Total current assets Property and equipment, net Goodwill and other intangible assets Other long-term assets Total assets Liabilities and shareholders' equity Consideration payable in connection with business acquisition and debt extinguishment – – Other current liabilities Total current liabilities Contingent consideration in relation to acquisition Other non-current liabilities Total liabilities Shareholders’ equity(a) Total liabilities and shareholders' equity Note:(a) As of Septembser 30, 2011, there were 182,762,475 ordinary shares issued and 175,738,475 outstanding. CAMELOT INFORMATION SYSTEMS INC. Condensed Consolidated Statements of Operations (Unaudited) (US Dollars in Thousands, Except per Share Data) Three months ended September 30, Nine months ended September 30, Net revenues $ Cost of revenues(1)(2) Gross profit Selling and marketing(1)(2) General and administrative(1)(2) Research and development costs ) Changes in fair value of contingent consideration for acquisition ) Impairment of intangible assets ) – ) – Impairment of goodwill ) – ) – Total operating expense ) Government subsidies 62 – 66 – Income (Loss) from operations ) ) Interest expenses ) Interest income Income (Loss) before provisions for income tax ) ) Income tax expense ) Net Income (loss) ) ) Noncontrolling interest 74 7 ) Net Income (loss) attributable to Camelot Information Systems Inc.(3) $ ) $ $ ) $ Earnings (loss) per share Basic-ordinary shares $ ) $ $ ) $ Diluted-ordinary shares $ ) $ $ ) $ Earnings (loss) per ADS Basic-ADSs $ ) $ $ ) $ Diluted-ADSs $ ) $ $ ) $ Weighted average shares outstanding Basic-ordinary shares Diluted-ordinary shares Weighted average ADSs outstanding Basic-ADSs Diluted-ADSs (1) Includes the following amounts of share-based compensation expenses for the periods indicated Three Months Ended Sept. 30, Nine Months Ended Sept. 30, Cost of revenues $ $ 28 $ $ Selling and marketing 98 General and administrative Total share-based compensation expenses $ Includes the following amounts of amortization expense related to intangible assets acquired for business combination for the periods indicated Three Months Ended Sept. 30, Nine Months Ended Sept. 30, Cost of revenues $ Selling and marketing General and administrative 70 – – Total acquisition-related intangible amortization expenses $ The following table sets forth the reconciliation of our adjusted net income attributable to Camelot Information Systems Inc. to the U.S. GAAP net income attributable to Camelot Information Systems Inc. Three Months Ended Sept. 30, Nine Months Ended Sept. 30, Net income(Loss) attributable to Camelot Information Systems Inc. (U.S. GAAP) $ ) $ $ ) $ Share-based compensation Acquisition-related intangible amortization Changes in fair value of contingent consideration Impairment of intangible assets – – Impairment of goodwill – – Total adjusted amounts Adjusted net income (loss)attributable to Camelot Information Systems Inc. $ ) $ $ $ CAMELOT INFORMATION SYSTEMS INC. Condensed Consolidated Statements of Cash Flows (Unaudited) (U.S. Dollars in Thousands) Three Month Periods Ended Sept. 30, Nine Month Periods Ended Sept. 30, Cash flow from operating activities: Net income (loss) $ ) $ $ ) $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation of property and equipment Amortization of intangible assets Deferred income taxes ) Impairment of intangible assets – – Impairment of goodwill – – Provision for account receivable – 18 Provision for other current assets – – – Share-based compensation Gains on disposal of property and equipment 2 3 9 (1 ) Change in fair value of contingent consideration for acquisition Changes in operating assets and liabilities: Accounts receivable ) Other assets ) ) ) Accounts payable ) ) ) Other liabilities Net cash used in operating activities ) ) ) Cash flows from investing activities: Term deposits ) (2 ) ) Restricted cash ) Repayment of loan to unrelated parties – – – ) Proceeds from disposal of property and equipment – ) 18 ) Purchase of property and equipment ) ) ) (2 ) Purchase of intangible assets ) – ) ) Purchase of businesses, net of cash acquired – ) ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from bank borrowing Repayment of bank borrowing ) Repurchase of ordinary shares ) – ) – Proceeds from initial public offering – ) Payment of contingent consideration and deferred consideration for business acquisitions ) – ) ) Payment and reimbursement of follow-on offering expenses, net ) – – Proceeds from stock option exercises 91 – – Net cash provided by (used in) financing activities ) ) Effect of foreign exchange rate changes Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ CAMELOT INFORMATION SYSTEMS INC. Reconciliations of Adjusted Financial Measures to Comparable GAAP Measures (U.S. Dollars in Thousands, Except per Share Data and Percentages) Three Months Ended September 30, 2011 Three Months Ended September 30, 2010 GAAP Adjustments Adjusted GAAP Adjustments Adjusted Cost of revenues $ ) (a) $ $ ) (a) $ Gross profit (a) (a) Operating expenses ) (a) ) (a) Operating income (loss) ) (a) ) (a) Net income (loss) ) (a)(d) ) (a) Net gross margin 19.8% % (b) 23.2% 36.4% 0.7% (b) 37.2% Net operating margin (85.1% ) % (a) (0.6% ) 15.5% 6.5% (a) 22.0% Net margin (85.4% ) % (a) (0.9% ) 12.9% 6.5% (a) 19.4% Diluted EPS $ ) $ (c) $ $ $ (c) $ Nine Months Ended September 30, 2011 Nine Months Ended September 30, 2010 GAAP Adjustments Adjusted GAAP Adjustments Adjusted Cost of revenues $ ) (a) $ $ ) (a) $ Gross profit (a) (a) Operating expenses ) (a) ) (a) Operating income (loss) ) (a) (a) Net income (loss) ) (a)(d) (d) Net gross margin 26.1% 1.7% (b) 27.8% 31.4% 1.1% (b) 32.5% Net operating margin (23.8% ) 32.2% (a) 8.4% 10.4% 6.8% (a) 17.2% Net margin (24.7% ) 32.2% (a) 7.5% 8.5% 6.8% (a) 15.3% Diluted EPS $ ) $ (c) $ $ $ (c) $ Notes: (a) The non-GAAP adjustments include share-based compensation expenses and amortization expense related to intangible assets acquired for business acquisition, where were presented in the notes (1) and (2) below Condensed Consolidated Statements of Operations (Unaudited) for the reconciliation process. (b) Adjustment to exclude acquisition-related intangible assets amortization expense and share-based compensation recorded in cost of sales, $1,846, $392, $2,818 and $1,514 for three-month periods ended September 30, 2011 and 2010, and the nine-month periods ended September 30, 2011 and 2010, respectively. In addition, adjustments for the three and nine-month periods ended September 30, 2011 exclude impairment of goodwill and intangible assets, amounting to $21,457 and $8,552, respectively. (c) Adjusted diluted EPS is computed by dividing adjusted net income attributable to Camelot Information Systems Inc. by the weighted average number of diluted ordinary shares outstanding used in computing the GAAP diluted EPS for the respective periods. (d) Net income refers to net income attributable to Camelot. ### SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Camelot Information Systems Inc. By: /s/ Yiming MA Name: Yiming MA Title: Chief Executive Officer Date: November 30, 2011
